DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2004/0112450 A1).

Claim 8:
The recitations “...the connection between the casing element and the capillary structure is established by sintering…” and “…the sintering is carried out inductively so that multiple discrete annular connection zones are formed distributed across the total length…” are product-by-process limitations. As set forth in MPEP § 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113.
The structure implied by the abovementioned steps recited in claim 8 is a heat pipe comprising a casing element and a total length of coherent capillary structure having contact surfaces and at least 90% of the contact surfaces are connected to the casing element by multiple discrete annular connection zones which are distributed across the total length.
Hsu discloses a heat pipe (abstract) comprising a casing element (10) and a total length of coherent capillary structure (11) having contact surfaces (113) and at least 90% of the contact surfaces (113) are connected to the casing element (10) by multiple discrete annular connection zones (Zones 1 through 4) which are distributed across the total length (figs. 1-2A, para [0018] and [0020] – see also annotated reproduction of fig. 2a below).

    PNG
    media_image1.png
    1111
    1263
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2004/0112450 A1) in view of Shin et al. (US 20200158445 A1).

Claim 1:
Hsu discloses a method for producing a heat pipe (abstract) comprising
providing a casing element (10) (figs. 1-2A, para [0018] and [0020]);
arranging a total length of a coherent capillary structure (11) having contact surfaces (113) on the casing element (10), wherein at least 90% of the contact surfaces (113) of the capillary structure (11) are connected to the casing element (10) (figs. 1-2A, para [0018] and [0020] – see also annotated reproduction of fig. 2a, above);
wherein the connection between the casing element (10) and the capillary structure (11) is established by sintering so that multiple discrete annular connection zones (Zones 1-4) are formed distributed across the total length (figs. 1-2A, para [0020] – see also annotated reproduction of fig. 2a, above).
Hsu fails to disclose or fairly suggest inductive sintering.  Instead, Hsu discloses generic sintering.
Shin discloses a method for producing a heat pipe (abstract) comprising providing
a casing element (11c) (figs. 1-3, para [0061] – [0063]);
arranging a coherent capillary structure (12) on the casing element (11c) (figs. 1-3, para [0061] – [0063]);
wherein a connection between the casing element (11c) and the capillary structure (12) is established by inductive sintering (page 4, para [0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect the coherent capillary structure to the casing element in the method of producing a heat pipe of Hsu using an inductive sintering process as taught by Shin in order to smoothly manufacture the coherent capillary structure having excellent mechanical properties and whose porosity is controlled to the desired level as well as comprising uniformly formed pores (page 4, para [0053]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because both prior art references are drawn to manufacturing heat pipes comprising casing elements and coherent capillary structures.

Claim 2:
Hsu in view of Shin renders obvious the method according to claim 1, wherein a metal foam (Shin, 12) is used as the capillary structure (Shin, figs. 1-3, para [0063]).

Claim 7:
Hsu in view of Shin renders obvious the method according to claim 1, wherein a metal pipe (Hsu, 10) is used as the casing element (Hsu, 10) (Hsu, figs. 1 and 2, para [0014]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above, and further in view of Chen (CN 201037739 Y) as provided by (CN 201037739 Y) machine translation as an English language equivalent.

Claim 5:
Hsu in view of Shin renders obvious the method according to claim 1; and Hsu in view of Shin fails to disclose or fairly suggest the capillary structure is arranged between the casing element and at least one spring element.
Chen discloses a heat pipe (para [0028]) comprising, a coherent capillary structure (2) arranged between a casing element (1) and at least one spring element (3) prior to connecting the capillary structure to the casing element (figs. 1-4, para [0012] and [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of producing a heat pipe of Hsu in view of Shin by arranging the coherent capillary structure between a spring and the casing element as taught by Chen in order to support the casing element and the capillary structure during any deformation process to ensure that the ellipticity of the cross-section remains basically unchanged during the deformation (Chen, para [0008]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to producing heat pipes comprising outer casings and coherent capillary structures.

Claim 6:
Hsu in view of Shin and Chen renders obvious the method according to claim 5, wherein a coil spring (Chen, 3) is used as the spring element (Chen, 3) (Chen, figs. 1-4, para [0027]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 8 above, and further in view of Kare et al. (US 2014/0174085 A1).

Claim 9:
Hsu discloses the heat pipe of claim 8; and, Hsu fails to disclose or fairly suggest the capillary structure is a metal net; metal mesh; metal sponge; metal wool or metal foam.  Instead, Hsu discloses a coherent capillary structure comprising a screen mesh; a spiral fiber bundle or fibers alternately woven with each other (page 2, para [0019]).
Kare discloses a heat pipe (208) comprising an outer casing (212) and a coherent capillary structure (220) (figs. 2-4, para [0085]);
wherein the capillary structure comprises a screen or mesh (figs. 3A-3G, para [0086]).
Kare further discloses the capillary structure may comprise powdered metal, sintered metal, metal foam, metal fiber or particles, fiberglass, grooves/slots, a screen or mesh, a nanostructure; a grain structure; or zeolites (page 5, para [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the screen, mesh or spiral fiber bundle of Hsu for the metal mesh or metal foam of Kare since it was known that powdered metal, sintered metal, metal foam, metal fiber or particles, fiberglass, grooves/slots, a screen or mesh, a nanostructure; a grain structure; or zeolites are analogues for coherent capillary structures.
See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to heat pipes comprising outer casings and capillary structures.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 8 above, and further in view of Chen (CN 201037739 Y) as provided by (CN 201037739 Y) machine translation as an English language equivalent.

Claim 11:
Hsu discloses the heat pipe according to claim 8; and Hsu fails to disclose or fairly suggest the capillary structure is arranged between the casing element and at least one spring element.
Chen discloses a heat pipe (para [0028]) comprising,
a coherent capillary structure (2) arranged between a casing element (1) and at least one spring element (3) (figs. 1-4, para [0012] and [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the heat pipe of Hsu by arranging the coherent capillary structure between a spring and the casing element as taught by Chen in order to support the casing element and the capillary structure during any deformation process to ensure that the ellipticity of the cross-section remains basically unchanged during the deformation (Chen, para [0008]).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to heat pipes comprising outer casings and coherent capillary structures.

Claim 12:
Hsu in view of Chen renders obvious the heat pipe according to claim 11, wherein the spring element (Chen, 3) is a coil spring (Chen, 3) (Chen, figs. 1-4, para [0027]).

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 June 2022, with respect to the rejections of claims 1-2, 5-9, and 11-12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are not persuasive.  Therefore, the rejections have been maintained.
On page 6, applicant argues the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are improper because Hsu fails to disclose or fairly suggest at least 90% of the contact surfaces of the capillary structure on the casing element are connected thereto.  Examiner disagrees.  Applicant’s claimed invention requires a coherent capillary structure having contact surfaces and at least 90% of the contact surfaces are connected to the casing element.  Hsu discloses contact surfaces (113) as sticking sections (113) melted in the sintering temperature to stick on the inner wall of the casing element (10).  Therefore, 100%, by definition, of the contact surfaces (113) of Hsu have contact with the casing element as required of applicant’s claimed invention.
On page 6, applicant further argues the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are improper because Shin fails to disclose or fairly suggest at least 90% of the contact surfaces of the capillary structure on the casing element are connected thereto.  Examiner disagrees.  Shin was not relied upon to teach or fairly suggest at least 90% of the contact surfaces of the capillary structure on the casing element are connected thereto.  As recited above, this structural limitation is taught by prior reference attributed to Hsu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (US 2006/0177340 A1) discloses a method and an apparatus for sintering metallic web heat pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726